Citation Nr: 1537200	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for stomach/esophageal symptoms, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from July 22, 1971 to April 3, 2006.  He served on active duty for training (ACDUTRA) from July 30, 1971 to December 4, 1971.  He served on active duty from August 27, 1990 to May 16, 1991 (Persian Gulf War), August 2, 1999 to July 5, 2000 (Army War College), and July 21, 2002 to January 31, 2003 (Kosovo). 

This matter is on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  It was last before the Board of Veteran's Appeals (Board) in June 2014.  The Board remanded the matter for further development.  See June 2014 Board Decision.

Pursuant to the Board's June 2014 remand directives, the Appeals Management Center (AMC) obtained VA medical records (VAMRs) from November 2012 onwards, provided VA examinations in connection with the Veteran's claims, and readjudicated the Veteran's claims.  See November 2014 Supplemental Statement of the Case (SSOC).  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In July 2014 and January 2015 the Appeals Management Center (AMC) granted service connection for a skin disability and a respiratory disability, respectively.  Consequently, these issues are no longer on appeal and are not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).



The Veteran testified before the undersigned at a June 2013 hearing.  During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the electronic claims file.  The Veteran also testified at an Informal Hearing before a Decision Review Officer.  February 2010 Informal Conference Report.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDINGS OF FACTS

1. Giving the Veteran the benefit of the doubt, his current bilateral hearing loss disability relates to in-service noise exposure.

2. The Veteran's stomach/esophageal symptoms are attributed to GERD and have a conclusive etiology; his GERD did not manifest in service and does not relate to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2. The criteria for a grant of service connection for GERD, to include as due to service in the Persian Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process-Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability has been granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

A June 2006 letter notified the Veteran of the elements of service connection and of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent, and responsive to the issues under consideration.  See September 2013 and October 2014 VA Examination Reports; see also Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA has satisfied its duties to notify and assist.  Therefore, the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself" establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having bilateral sensorineural hearing loss, see October 2014 VA Examination Report, and organic diseases of the nervous system, to include sensorineural hearing loss, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Further, because the Veteran served in the Southwest Asia Theater of Operations during Operation Desert Shield/Storm, service connection may be established under the presumption for Persian Gulf Veterans.  See 38 C.F.R. § 3.317.  The presumption applies to chronic disabilities manifested either during active duty in the Southwest Asia Theater of Operations or to a degree of 10 percent or more by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (e)(2).

A disability is "chronic" if it has existed for six months or more or exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period for chronicity is measured from the earliest date that the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317, "chronic disability" refers to either: (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i). 



The term "medically unexplained chronic multisymptom illness" refers to a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Whether the undiagnosed illness is manifested to a degree of 10 percent or more is determined by analogizing the undiagnosed illness to a disease or injury that involves similar functional affects, anatomical location, or symptomatology.  See 38 C.F.R. § 3.317(a)(5). 

38 C.F.R. 3.317 requires "objective indications of a qualifying chronic disability."  Such indicia include "signs" (objective evidence perceptible to an examining physician) and/or non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  Lay persons, to include the Veteran, are competent to report objective indicators of illness such as joint pain or fatigue.

The Veteran is not required to provide competent evidence linking a current disability that qualifies as chronic under 38 C.F.R. § 3.317 to an event in service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  A symptom associated with a chronic disability that is capable of lay observation is presumed to be related to service; consequently, the medical nexus requirement associated with "direct service connection" does not apply.

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability if there is affirmative evidence that the disability was: (1) not incurred during active service in the Southwest Asia Theater of operations; (2) caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations and the onset of the disability; or (3) the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  Disorders that do not qualify for presumptive service connection under 38 C.F.R. 3.317 may be service connected on a direct basis or under a different presumption.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Hearing Loss

The Veteran alleges that his current hearing loss disability results from in-service noise exposure.  See June 2013 Hearing Transcript. The claim is granted.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The Veteran's pure tone thresholds establish that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The October 2014 VA audiological examination report shows that the Veteran had pure tone thresholds, in dB, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
30
40
30
LEFT
30
25
60
50
41

Since the Veteran's auditory threshold is 40 dB at 4000 Hz in the right ear and 60 dB and 50 dB at 3000 Hz and 4000 Hz, respectively, in the left ear, his bilateral hearing loss qualifies as a disability.  In addition, the VA audiologist diagnosed bilateral sensorineural hearing loss.



The evidence of records also establishes that the Veteran has in-service noise exposure.  Specifically, he was exposed to noise from machine guns, artillery fire, aircraft, and missiles during active military service.  See May 2006 Claim; July 2006 VA Examination Report; July 2007 Statement; see also May 2010 VA Examination Report (finding that the Veteran experienced acoustic trauma during service and that this trauma resulted in tinnitus).  The Veteran was also exposed to explosive noise when he attended demolition school as part of his military training and to noise from jet engines and SCUD missile attacks during his service at Dhahran Air Force Base in Saudi Arabia during the Gulf War.  See July 2007 Statement, July 2012 Statement, and June 2013 Hearing Transcript; see also August 1990 and April 1991 Forms DD 2215 (documenting a hearing loss profile of H1 and finding routine exposure to hazardous noise).

Further, the Veteran testified that he has experienced hearing loss since service.  In a questionnaire completed as part of the July 2006 VA audiological examination, the Veteran reported that although he was able to pass his military audiological examinations, he had difficulty hearing certain tones and that soldiers had to speak up in certain settings, to include large areas, for him to understand what they were saying.  In June 2007, he stated that his "military hearing test[s] were in the normal range until Desert Shield/Desert Storm" and that his hearing worsened after this period of active duty service.  He also stated that he has a history of "difficulty hearing in large settings . . . [and] hearing certain tone ranges."  See June 2013 Hearing Transcript (testifying to in-service noise exposure and to chronic hearing loss with a continuity of symptomatology).

The Veteran' service treatment records (STRs) confirm that his hearing remained within the normal range through August 1990.  See February 1975, July 1977, and January 1981 Reports of Medical Examination and History.  STRs also confirm that the Veteran began experiencing hearing loss in the early 1990s.  See August 1990 Form DD 2215 (documenting a pure tone threshold of 30 dB at 3000 Hz in the left ear); April 1991 Report of Medical History (documenting a pure tone threshold of 25 dB at 3000 Hz in the left ear).



Although audiological tests performed in April 1994 indicate that the Veteran had normal hearing in both ears, subsequent audiological test results suggest a pattern of progressively worsening hearing.  See April 1994 Report of Medical Examination.  The audiological examinations document pure tone thresholds of 25 dB or more at 3000 Hz in the left ear.  August 1996 and July 1997 Reports of Medical Examination.  The June 2002 report of medical examination documents "mild hearing loss."  It also documents pure tone thresholds of: 15 dB at 1000 Hz, 5 dB at 2000 Hz, 15 dB at 3000 Hz, and 10 dB at 4000 Hz for the right ear; and 15 dB at 1000 Hz, 10 dB at 2000 Hz, 30 dB at 3000 Hz, and 15 dB at 4000 Hz for the left ear.  Audiological tests performed in December 2002-while the Veteran was on active duty service-suggest that his hearing had worsened bilaterally: pure tone thresholds were unchanged at 1000 Hz and 2000 Hz, but higher at 3000 Hz (20 dB) and 4000 Hz (20 dB) in the right ear; pure tone thresholds were the same or higher in the left ear-15 dB at 1000 Hz and 2000 Hz, 40 dB at 3000 Hz, and 30 dB at 4000 Hz in the left ear.  December 2002 Report of Medical Examination.  Subsequent audiological testing also shows worsening hearing loss bilaterally.  See February 2003 Report of Medical Examination (documenting pure tone thresholds of 30 dB at 1000 Hz and 40 dB at 4000 Hz in the left ear); March 2006 Report of Medical Examination (documenting pure tone thresholds of 25 dB at 3000 Hz and 4000 Hz in the right ear and 45 dB at 3000 Hz and at 35 dB at 4000 Hz in the left ear.  Thus, the Veteran's STRs suggest that the Veteran experienced long-term, worsening hearing loss beginning in the early 1990s and spanning a period that includes several periods of active duty service.

In July 2006, a VA examiner noted mild hearing loss in the high frequencies in the Veteran's left ear in 2002, 2003, and 2006; however, he also noted that the Veteran's hearing was normal bilaterally.  See July 2006 Audiological Evaluation (documenting a pure tone threshold of 25 at 3000 Hz).  The examiner documented a family history of hearing loss, periodical recreational noise exposure, and possible occupational noise exposure.  He also documented that the Veteran had in-service noise exposure.  Audiologic tests showed that the Veteran had normal hearing in both ears-pure tone thresholds ranged from 10 to 15 dB in the right ear and between 15 dB and 20 dB in the left ear-and the examiner opined that there was no "hearing loss that could be the result of events during active military service."  See also February 2010 PMRs (finding that the Veteran's hearing was within normal limits); July 2011 VAMRs (finding no hearing loss when reviewing the Veteran's symptoms).

In March 2012, pure tone air and bone conduction audiometry revealed a mild low frequency conductive hearing loss sloping to a mild high frequency sensorineural hearing loss (right ear) and to moderate notched high frequency sensorineural hearing loss (left ear).  The VA audiologist noted a definite change in the Veteran's hearing since the July 2006 VA examination and the Veteran reported bilateral hearing problems beginning in 2009.  March 2012 VAMRs.  The Veteran was fitted for hearing aids in July 2012.  July 2012 VAMRs.

In October 2014, another VA examiner diagnosed the Veteran as having sensorineural hearing loss, but opined that "there is no new evidence to suggest that the [Veteran's] current hearing loss is due to military service."  The examiner explained that if the Veteran's hearing loss was due to in-service noise exposure, it would have manifested in or shortly after service (citing to a medical treatise that states that "hearing loss due to noise exposure does not progress (in excess of what would be expected from the addition of age-related thresholds shifts) once the exposure to noise is discontinued").

The October 2014 VA audiologist correctly observed that the Veteran's STRs show only slight fluctuations in his bilateral hearing beginning in the early 1990s and that audiological tests do not show that a hearing loss disability manifested until many years after active duty service.  However, the VA audiologist did not account for: the diagnosis of hearing loss on the Veteran's June 2002 report of medical examination; the July 2006 VA examiner's finding of mild hearing loss in 2002, 2003, and 2006; or the general pattern of worsening bilateral hearing loss suggested by audiological tests performed between August 1990 and March 2006.  Moreover, the examiner failed to provide a clear etiology for the Veteran's current bilateral hearing loss disability (i.e., he failed to attribute the Veteran's current hearing loss disability to a cause, such as aging or occupational noise exposure, other than in-service noise exposure).  See July 2007 Statement (denying significant recreational and/or occupational noise exposure).  Thus, the October 2014 VA examiner's opinion lacks significant probative value.

The July 2006 VA examination report is rendered inadequate by the Veteran's subsequently diagnosis of a bilateral hearing loss disability by a VA audiologist.  See March 2012 VAMRs and October 2014 VA Audiological Examination; see also July 2007 Statement (stating that the July 2006 VA examiner did not consider all of the Veteran's STRs and that audiological tests were not performed properly).  Consequently, the July 2006 VA examiner's opinion lacks any probative value.

In summary, the Veteran's statements that he has experienced hearing loss since service are sufficient to show a continuity of symptomatology between his current bilateral hearing loss disability and his established in-service noise exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994); 38 C.F.R. § 3.317(a)(1) and (3).  To the extent that the October 2014 VA examination report suggests that the Veteran did not experience hearing problems since active duty service, it is outweighed by the Veteran's competent testimony to the contrary.

The evidence is in equipoise.  The benefit of the doubt applies and service connection for a bilateral hearing loss disability is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


GERD

The Veteran alleges that his stomach/esophageal symptoms relate to his service in the Gulf War.  The Veteran has a current diagnosis of GERD.  The probative evidence of records shows that the Veteran's GERD has a clear etiology and that it does not relate to service.  The claim is denied.

The Veteran's STRs do no document any reports of or treatment for stomach problems during active duty, active duty for training, or at any time prior to April 2006 when the Veteran completed his service with the Army National Guard..  See February 1975, July 1977, January 1981, April 1991 July 1997, February 2003, and March 2006 Reports of Medical Examination and History.

In June 2006, a VA examiner diagnosed the Veteran as having GERD.  He noted that the Veteran had been hiccuping for the past year and that a recent EGD showed possible minimal stricture in the lower esophagus.  The Veteran denied having abdominal pain or recent episodes of heartburn, nausea, vomiting, diarrhea, constipation, or poor appetite.

VA medical records from June 2006 note that the Veteran's hiccups became exacerbated by eating, that occasionally food got stuck in the Veteran's throat, and that the Veteran has experienced loss of breath and vomiting.  VA medical records also note a past history of reflux that had resolved by summer 2006.  In the same month, the Veteran underwent a panendoscopy and was diagnosed as having esophageal stricture/esophageal ring.  In August 2006, he underwent a CT scan, which revealed no cause for the Veteran's persistent hiccups and dysphagia.

In July 2011, a VA physician assessed the Veteran as having esophageal ring/GERD and noted that the Veteran's GERD symptoms, such as hiccups, are effectively treated with prescription omeprazole.

In September 2013, the Veteran underwent a VA Gulf War examination.  The examiner found that the Veteran had multiple explained medical illnesses with clear specific etiologies and diagnoses, to include GERD with a history of esophageal ring.  She noted that the Veteran has esophageal disorders, to include GERD and hiatal hernia, and that he was exposed to smoke and particles from oil well and "burn pit" fires during his service in the Gulf War.  The examiner also noted that the Veteran's hiccups and GERD symptoms resolved after he was prescribed omeprazole in 2011.

The October 2014 VA examiner confirmed that the Veteran was diagnosed as having GERD with esophageal stricture in 2006.  She noted that the Veteran experienced frequent hiccups and vomiting after his return from the Persian Gulf in 1991, began receiving treatment at the VA in 2005, and was diagnosed as having GERD in 2006.  The examiner also noted that at the time of the examination the Veteran did not have heartburn or abdominal pain, experiences belching, has occasional hiccups, and regular bowel movements.  She explained that the Veteran's diagnosed disability-GERD with esophageal stricture -is "a structural GI condition that is common and increases with age" and "has not been . . . associated with G[ulf] W[ar] exposures."  The examiner found that the Veteran's STRs do not show any reports of or treatment for GERD and that the Veteran's current disability is not related to his service in the Gulf War or to any other period of active duty service.

The September 2013 and October 2014 VA examination reports constitute highly probative evidence that weighs against service connection for GERD.  The examinations were conducted by VA doctors who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran's GERD relates to aging and not to active duty service.  Moreover, the VA examiners' findings are consistent with VA medical treatment records that show that the Veteran's gastrointestinal symptoms were attributed to GERD shortly after he began receiving treatment at the VA in 2005.

The Board has also considered the lay evidence regarding the etiology of the Veteran's current GERD disability.  In May 2006, the Veteran reported that he began vomiting and experiencing hiccups while serving in Operation Desert Storm and that his current GERD relates to this period of service.  In June 2006, the Veteran reported that he had experienced acid reflux since the early 1990s.  June 2006 VA Examination Report.  In July 2007, the Veteran stated that he has considerable difficulty avoiding hiccups and shortness of breath while eating and that he first noticed his symptoms shortly after he returned from Desert Shield/Desert Storm.  He also stated that after returning from service in the Balkans, he vomited due to the force of his hiccups.  A February 2010 statement by the Veteran's commanding Sergeant Major states that the Veteran regularly took antacid medication, such as Tums and Rolaids, during active service (July 2002 to January 2003).

Although the Veteran is competent to report objective signs of illness, such as hiccuping and vomiting, he is not competent to establish the etiology of these signs/symptoms, to determine whether these symptoms support a medical diagnosis, or to link a current medical disability (or current symptoms) to service, 

to include active duty service in the Persian Gulf War.  Whether the Veteran has a stomach/esophageal disability (or symptoms thereof) that relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau, 492 F. 3d 1372 at 1376-77, n.4.  Such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements regarding the nature and cause of his stomach/esophageal problems are not based on medical training and/or experience, his assertion that these symptoms relate to service does not constitute competent evidence.

Thus, the Veteran's statements are outweighed by the VA examiners' opinions, which were rendered by medical doctors and clearly attribute the Veteran's stomach/esophageal symptoms to GERD that is the result of aging rather than an in-service incident or disease.  Moreover, the October 2014 VA examiner's opinion aligns with the Veteran's STRs-to include reports of medical examination, which are performed to ascertain the Veteran's state of physical health and are equivalent to statements of diagnosis and/or treatment-that do not document treatment for ongoing stomach problems in service.  See February 2003 and March 2006 Reports of Medical Examination and History; see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  

In summary, the Veteran does not have an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317.  His stomach/esophageal symptoms are attributed to GERD with esophageal stricture, which was diagnosed over three years after his last period of active duty service and for which the Veteran did not seek treatment during service.  October 2014 VA Examination Report.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for stomach/esophageal symptoms (diagnosed as GERD), to include as due to undiagnosed illness, is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for stomach/esophageal symptoms, to include as due to undiagnosed illness, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


